AO 245B(Rev. 02/|8} Jtidginent in a Cri`iiiinal C:tse
Shecl |

 
   
  

UNITED STATES DiSTRiCT COURT \ ~ - »- 7
Soutlierii District ofl\/lississippi /. FEB 1 12819 '

 

 

 

 

 

 

UNiTED sTATi:s OF Aitii:nic:A ) v "RT"““J°“"$T°"‘
V_ § _iUDGMENT iN A CRIMINAL jim °EP““'
CHRISTOPHER COLUMBUS KENNEDY § Case Numbcr'. l:lSerl 54HSO-RH W-OO|
l usm Numbcr; 05625-043
)
) Johti William Weber lll
) Del`endant's Atioriiey
'I`HF_ I)EFENDANT:
Mp|eadcd guilty to eouiit(s} Count l oftlie single count Bill oflnforinatioti
[] pleaded nolo contendere to countts)
which was accepted by the court.
[:l was I`ound guilty on countts)
after a plea oi`iii)i guilty
l:l
T]ie defendant is adjudicated guilty ol`tliese ot`l`enscs:
'l`itle & Seetinii Nattire of Oi`f'eiise OI`l`erise Ended M
18 U_S_C, § 922(9)(1) Felon iri Possession ofa Firearm 10/01!2018 1
il`|tc defendant is sentenced as provided iii pages 2 throuin 7 til`tliisjudgincnt. 'l`|ie sentence is imposed pursuant to

the Seiitencini_z Re'l"omi /\et oi` 1984.

|:l Tlie defendant has been found not guilty on eoniit(s)

 

l:l Count(s) [:i is [:] are dismissed on t|ie motion ol`tlie United States.

 

_ _ lt is ordered that the dcl`end_ant.must notify tlie Uiiiied States attorney l`or tliis district within 30 da s til`_any change ol"name, residence
or mailing address uiitil_a_ll i`ines. restitution._costs` and special assessments imposed t_iy tliis_ludgiiierit are Fu ly paid. lt ordered to pay restitution.
tlie defendant must notify t|ie court and Uiiiied States attorney of material changes iii economic circumstances

February»\l 1, 2019

DW¢), `tion ufJudgmeril

 

The Horiorab|e Hali| Sti|eyrrtan Ozerden, U.S. District Judge

 

Namc and `l`itle of`ludgc

¢ét@. ii,{, zoi¢z

L)atc

 

AO 2458(Rev. 02/18) Judgment in a Criininal Case

Sheet 2 t ~ imprisonment

Judgment m Page 2 of
DF_FENDANT; CHRISTOPHER COLUMBUS KENNEDY _

CASE NUMBER: iziscr154HSO-RHw-001

IMPRISONMENT

Tlie defendant is hereby committed to the custody ol`tlic liederal Bureau O'l" Prisoiis to be imprisoned for a total term oft

sixty-six (66) months as to Count l ofthe single count Bil| of`lnformation.

m The court makes thc following recommendations to tlie Bureau oi` l’risons:

The Court recommends that the defendant be designated to the facility closest to his home for which he is eligib|e, and that he be
considered for participation in any Federal Bureau of Prisons' drug treatment program for which he is deemed eligible.

Ei T|ie defendant is remanded to the custody ofthc United Statcs l\»larshal.

[:l The defendant shall surrender to the United States Marshal for this district:
Cl tit l:] a.iii. \:l p.in. on
l:] as notified by the United Statcs Marshal.

 

[:i The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

l:i before

 

as notified by thc United Statcs Mai'shal. but no later than oil days l`roni the date ol`scntencing.

\:i
ij as notified by thc Probatioii or Pretrial Services Of`fiec.
ij

RETURN

l have executed thisjudgmcnt as f`ollows:

Def`cndant delivered on to

 

 

, with a certified copy ofthis judgment.

 

 

UN l'l`|.il) S`l`A'l`l:`S MARSHAL

 

DEPU'|`Y UNI'|`ED S'l`A'l`ES MARSHAL

AO 24SB(Rcv. 02/|8) Judginent in a Criminal Casc
Sheet 3 ~ s Supervised Release

.|udgment-Page 3 of 7

DEFENDANT; CHR|STOPHER COLUMBUS KENNEDY
CASE NUMBER: l:lScr154HSO-RHW-OOI

SUPERVISED RELEASE

Upon release from imprisonmciit, you will be on supervised release for a term of`:

three (3) years as to Count 1 of the single count Bil| of lnformation.

MANDATORY C()NDITlONS

|_ You must not commit another fcdcral, state or local eriinc.

2_ You must not unlawfully possess a controlled substance

3. You must refrain from any unlawful use ofa controlled substance You must submit to one drug test within l5 days of` release f`rom

imprisonment and at least two periodic drug tests thcrcaftcr. as determined by the court.
ij The above drug testing condition is suspended based on the eourt's determination that you
pose a low risk of future substance abusc. (¢~In-¢-It- qup;»li¢'¢ible)

.»t, |:] You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663!\ or any other statute authorizing a sentence ol`
l'€SIii.u{iOr\. ('clicclt' [frl[)/)/ica[)le)

5. l?f You must cooperate in the collection of`D.\tA as directed by the probation ot`fiecr. (clieck if applicable)

(>~ m Yoii must comply with the requirements of thc Scx Offcnder chistration and Notification Act (34 U.S.C. § 2090|. el seq.) as
directed by the probation officer, the Bureau oi` l’risons. or any state sex offender registration agency in thc location where you
residc, work. area student, or were convicted of`a qualifying ol`f`ense. (check i'fapplie¢ible)

7_ ij You must participate iii an approved program for domestic \~'iolcnec. (clieck ifappli'cable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
pagc.

AO 24SB(Rev. 02/|8) .ludgincnt in a Criiiiinal Case

Sheet 3A -- Supervised Releasc

 

` l Judgment~l’age 4 of 7
Dl:FENDANT: CHRISTOPHER COLUMBUS KENNEDY

CASE NUMBERf i:iscris<iiiso-Riiw-ooi

STANDARD C()NDlTlONS OF SUPERVISl()N

As part of your supervised i'clcasc. you must comply with the following standard conditions of supervision These conditions are imposed
because they establish thc basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep intormed. report to thc court about, and bring about improvements in your conduct and condition.

l. You must report to thc probation office in the federal judicial district where you are authorized to reside within 72 hours ofyour
release from iniprisoninent, unless the probation officer instructs you to repoit to a different probation office or within a different time
frame.

2. After initially reporting to the probation ofticc, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officcr. and you must report to the probation officer as instructed

3. You must not knowingly leave the federaljudicial district where you arc authorized to reside without first getting permission front the
court ortho probation officer.

4. You must answer truthfully the questions asked by your probation ol`fieer.

You must live at a place approved by the probation oflicer. lf you plan to change where you live or anything about your living

arrangements (such as the people you live with), you must notify the probation officer at least IO days before the change lf notifying

the probation officer in advance is not possible due to unanticipated circuinstances, you must notify the probation officer within 72

hours of becoming aware of`a change or expected changc.

6. You must allow the probation officer to visit you at any time at your home or clsewlicre. and yoti must permit the probation officer to
take any items prohibited by the conditions ofyour supervision that he or she observes iii plain view.

7. You mtist work full time (at least 30 hours per weck) at a lawful type ofeinployment, unless the probation officer excuses you from
doing so. lf you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. lt` you plan to change where you work or anything about your work (such as your position or yourjob
responsibilitics), you must notify the probation officer at least lO days before the change lfnotifying the probation officer at least 10
days iii advance is not possible dtie to unanticipated circunistances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

S. You must not communicate or interact with someone you know is engaged in criminal activity. lfyoii know someone has been
convicted ofa felony. you must not knowingly communicate or interact with that person without first getting the permission of the
probation offieei‘.

. |f you are arrested or questioned by a law enforcement officcr. you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a tirearni, aminunition, destructive device, or dangerous weapon (i.e.. anything that was
designcd. or was modified for. the specific purpose of causing bodily injury or death to another person such as nunchaktis or tascrs).

l l. \’ou must not act or make atty agreement with a law enforcement agency to act as a confidential littman source or informant without
first getting thc permission of the court.

12. lf the probation officer determines that you pose a risk to another person (including an organization). the probation officer may
require you to notify the person about the risk and you must comply with that instruction The probation officer may contact thc
person and confirm that you have notified the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision

U\

U.S. Probation Off`ice Use Only

A U.S. probation officer has instructed inc on the conditions specified by the court and has provided me with a written copy ofthis
judgment containing these conditions Foi' further infomiation regarding these conditions sec ()i'crvi’eii»' o_f`P)'r)bati'oii amf Siipervi`sed
lie/ease C'r)iidi'li<)lzs, available at: \vww.tiscourts.gov.

 

Def`endant's Signature Date

 

 

AO 24SB(Rev. 02/18) .ludgmenl in a Criminal Case
Shccl 3D 4 f Supervised Release

DEFENDANT; CHRlsToPHER COLUMBUS KENNEDv
CASE NUMBER¢ t;tscrts=tHso-RHw-ool

SPEClAL CONDlTIONS OF SUPERVISION

l. The defendant shall participate in a program of testing and/or treatment for drug and/or alcohol abuse as directed by the United
States Probation Officer. lf` enrolled in an alcohol and/or drug treatment program, the defendant shall abstain from consuming
alcoholic beverages during treatment, and shall continue abstaining for the remaining period of supervision. The defendant shall
contribute to the cost of treatment in accordance with the probation office co-payment policy.

2. ln the event that the defendant resides in, or visits, a jurisdiction where marijuana or marijuana products have been
approved, legalized. or decrimina|ized, the defendant shall not possess. ingest, or otherwise use marijuana or marijuana products
unless prescribed by a licensed medical practitioner for a legitimate medical purpose.

3. The defendant shall not possess, ingest, or otherwise use a synthetic narcotic or synthetic cannabinoid unless prescribed by a
licensed medical practitioner for a legitimate medical purpose, with the approval of the U.S. Probation Of`fice.

4. The defendant shall participate in a program of mental health treatment as directed by the United States Probation Officer. lf
enrolled in a mental health treatment program, the defendant shall abstain from consuming alcoholic beverages during
treatment, and shall continue abstaining for the remaining period of supervision. The defendant shall contribute to the cost of
treatment in accordance with the probation office co-payment policy.

5. The defendant shall not incur new credit charges or open additional lines of credit without the approval of the probation office,
unless the defendant is in compliance with the installment payment schedule.

6. The defendant shall provide the probation office with access to any requested financial information.

7. The defendant shall submit his person, house. residence, vehicle. papers, property, electronic communication devices, or
office to a search conducted by a United States Probation Offlcer. Failure to submit to a search may be grounds for revocation
of release. The defendant shall warn any other occupants that the premises may be subject to searches pursuant to this condition.
An officer may conduct a search pursuant to this condition only when reasonable suspicion exists that the defendant has
violated a condition of his supervision and that the areas to be searched contain evidence of this violation. Any search must be
conducted at a reasonable time and in a reasonable manner.

ludgment~ Page 5 of 7

AO 24SB(Rev. 02/18) .|udgment in a Criniinal Casc
Sheet 5 \-~ Crimirial Morietary Penalties

Judgment Page 6 of 7
DEFENDAN"[`; CHRISTOPHER COLUMBUS KENNEDY

CASE NUMBER: l:lScr154HSO-RHW-001
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under tlic schedule ot`paynients on Shcct 6.

 

Assessment JV'I`A Assessment* |"`iiie Restitution
TOTALS $ 100.00 $ $ 4,000.00 $
C] The determination ol`restitution is deferred until . An .'lme)idc'd .lur/gmeii/ i`li n Crim)`iia[ Cuse(AO 245C) will be entered

aticr such determination
l:| 'l`hc defendant must make restitution (including community rcstitution) to tlic following payees in thc amount listed below.

lf the defendant makes a partial paymcnt._ each pa ec shall receive an appi'oximatcl)i)proz)ortioncd payment. unless specified otherwise in
the_priority or_der or percentage payment column elow. However, pursuant to 18 .S. .`. § 3664(\), all nonfederal victims must be paid
before the United States is paid.

Name of Pavee 'l`otal Luss** Restitution ()rdered l’rioritv or l’erccntage
TOTALS S 0.00 3 0.00

Restirution amount ordered pursuant to plea agreement S

The defendant must pay interest on restitution and a fine of more than 82,500, unless the restitution or line is paid in full before thc
fifteenth day after the date oftliejudgmcnt. pursuant to 18 U.S.(_`. § 3t')l2(f). All ofthe payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C, § 3()12(g).

g The court detemiined that the defendant does not have the ability to pay interest and it is ordered that:
§ the interest requirement is waived for the E line l:] restitution

|:l the interest requirement for the |:] fine l:l restitution is modified as follows:

* Justice for Victinis ofTraflickin r Aet ol`20l5, Pub. L. No. l 14-22. _ _
** l-`indings for the total amount o losses arc required under C`liapters lUQA. 1 l(l` l lOA, and l 13A ofTitle 18 for offenses committed on or
after Septembcr 13. 1994` but before April 23, 1996.

AO 245B(Rev. 02/18) Judgment in a Cn'minal Case

DEFENDANT¢ CHRisToPnER COLUMBUS KENNEDY

Sheet() 7 Schedule ot`Payments

Judgment ii l’agc 7 of 7

 

CASE NUMBER¢ i;iscris4Hso-RHw-001

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay1 payment ol" the total criminal inonet'aiy penalties is due as follows:

A E

F 21

Lump sum payment of S 4r 100-00 due immediately. balance due

l___l not later than ,or
|:| iii accordance With l:l C. |:| D. |:] ii, or |___| l"below; or

Payment to begin immediately (may be combined with [:] C, 93 D. or m l" bclo\v); or

Payment iii equal (e.g., weekly, monthly, quarrerly) installments of S over a period of
(e.g., months oryears), to commence (e.g., 30 or 60 days) after the date of this judginent; or

Paynicnt in equal monthly (e.g., weekly, monihly. quarrerly) installments of S 150~00 over a period of

36 months (e.g., months orycars), to commence 30 days (e.g.. 30 or 60 days} after release from imprisonment to a

term of supeivisioii; or

Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
iniprisonment. The court will set the payment plan based on an assessment ofthe defendant`s ability to pay at that time; or

Special instructions regarding tlic payment ot`criminal monetary penalties:

'l`he payment ol`thc line shall begin while the defendant is incarcerated In the event that the line is not paid in full at the termination of
supervised releasc. the defendant is ordered to enter into a written agreement with the Financial Litigation Unit of the U.S. Attomey's Office
for payment of the remaining balance. Additionally. the value of any future discovered assets may be applied to offset the balance of
criminal monetary penalties The defendant may be included in the 'l`reasury Ofl`set Program allowing qualified federal benefits to be
applied to offset the balance of criminal monetary pcnalties.

Unless _thc co'u_i't ha_s expressly ordered otlierwise, it`this judgment imposes imprisonment. pa ment of criminal monetary penalties is due during
th_c period ol imprisonment All criminal monetary pciialt_ies, except those payments ma c through the federal Bureau of Prisons inmate
l'inancial Responsibility Prograni, are made to the clerk ot the coiiit_

'l`he defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed

l:l loint and Several

Defendant and Co-Del`endaiit Names_ and Case Nuinbers (i`ncluding defendant number). Total Amount. Joint and Several Aniount.
and corresponding paycc. if appropriate

l:] The defendant shall pay the cost of prosecution

l`_`|

The defendant shall pay the following court cost(s):

m The defendant shall forfeit the defendant’s interest in the following property to the United Statcs:

as stipulated in the Agreed Upon Preliminary Order of Forfeiture filed on November 16, 2018.

_Payments shall be applied in the followin ' order1 (l) assesstnent._ (2) restitution priiicipal. (3) restitution interest. (4) fine principal, (5) fine
interest. (6) community restitution. (7) J A assessment, (8) penaltics, and (9) costs. including cost of prosecution and court costs.

